                  UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

BOBBY WILLIAMS,                                )
                                               )
       Petitioner,                             )
                                               )
v.                                             )   Case No. CIV-19-978-G
                                               )
STATE OF OKLAHOMA,                             )
                                               )
       Respondent.                             )

                                          ORDER

       Petitioner Bobby Williams, a state prisoner appearing pro se, initiated this action

alleging that “he is not receiving the same ‘liberty interest’ consideration” as other inmates.

Pet. (Doc. No. 1) at 2. In accordance with 28 U.S.C. § 636(b)(1), the matter was referred

to Magistrate Judge Bernard M. Jones for initial proceedings.

       On November 15, 2019, Judge Jones issued a Report and Recommendation (Doc.

No. 9), in which he recommended that the Petition be construed as seeking habeas corpus

relief under 28 U.S.C. § 2241. He also recommended that the Petition be dismissed without

prejudice but with leave to amend. In the Report and Recommendation, Judge Jones

advised Petitioner of his right to object to the Report and Recommendation by December

6, 2019. Judge Jones also advised Petitioner that a failure to timely object would constitute

a waiver of his right to appellate review of the factual findings and legal conclusions

contained in the Report and Recommendation.

       To date, Petitioner has not submitted an objection, and he has not requested an

extension of time to do so. Accordingly, the Report and Recommendation (Doc. No. 9) is
ADOPTED in its entirety. The Court ORDERS as follows:

      (1) The Petition is dismissed without prejudice; and

      (2) Petitioner is granted leave to amend, and may file an amended petition that

         addresses the deficiencies noted in the Report and Recommendation within 21

         days of this Order.

      IT IS SO ORDERED this 30th day of March, 2020.




                                           2
